IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 12, 2016

                 STATE OF TENNESSEE v. RANDY JACKSON

                  Appeal from the Criminal Court for Shelby County
                          No. 13-02387 Chris Craft, Judge


                No. W2015-02021-CCA-R3-CD - Filed April 29, 2016


The Defendant, Randy Jackson, was convicted by a Shelby County Criminal Court jury of
aggravated robbery, a Class B felony, and attempt to commit aggravated robbery, a Class C
felony. See T.C.A. §§ 39-13-402 (2014), 39-12-101 (2014). The trial court sentenced the
Defendant to consecutive terms of eleven years for aggravated robbery and nine years for
attempted aggravated robbery, for an effective twenty-year sentence. On appeal, the
Defendant contends that the evidence is insufficient to support his convictions. We affirm
the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and ALAN E. GLENN, J., joined.

Josie S. Holland (on appeal) and Paul Guibao (at trial), Memphis, Tennessee, for the
appellant, Randy Jackson.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; and Christopher J. Lareau and Matthew Shaun
Schielke, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

       This case relates to the 2012 robbery of John Vogel and Scarlett Densmore outside
Mr. Vogel‟s home. At the trial, Mr. Vogel testified that on the evening of July 23, 2012, he
and Ms. Densmore, the mother of his daughter, were standing outside his home near Ms.
Densmore‟s minivan when an African-American man approached them. Mr. Vogel said that
although he saw the man about eighty yards away, Mr. Vogel did not think much of it. He
said that as he and Ms. Densmore were talking, the man began running toward them with a
gun. Mr. Vogel said that he told Ms. Densmore to lie on the ground, that he lay on the
ground and covered his head with his hands, and that he heard the man asking Ms.
Densmore, “What have you got?” Mr. Vogel said that after about thirty seconds, he felt the
barrel of the man‟s gun on his neck and that the man yelled, “What have you got motherf----?
I will shoot your motherf------ a--.” Mr. Vogel said he thought he was going to die. Mr.
Vogel said that the man slightly pulled down Mr. Vogel‟s pants to determine if Mr. Vogel
“had anything” and that Mr. Vogel told the man, “Man, I don‟t have anything.” Mr. Vogel
said that the man held the gun in his right hand and that the gun was a black semi-automatic
pistol. He said the man wore a “doo rag,” was six feet, two inches tall, and weighed about
170 pounds. He could not recall the man‟s hairstyle.

       Mr. Vogel testified that he next heard the man talking to Ms. Densmore and
rummaging through her purse. He said that after three minutes, he heard a car arrive, saw a
man get out of the car, and heard the man ask, “Are we done here?” Mr. Vogel said that Ms.
Densmore was crying and asked what she should do and that he told her to remain on the
ground. Mr. Vogel said that he heard the car‟s engine start and drive away and that he got up
and attempted to obtain the car‟s license plate number. He said, though, the car did not have
a license plate. He said the car was “reddish.”

       Mr. Vogel testified that after the car drove away, he grabbed his car keys and
attempted to follow the car. He said that he and Ms. Densmore got in his car, chased the
reddish-colored car, caught up to the reddish-colored car, passed the car, made a u-turn, and
began following the car. He said that the car drove into a Kroger parking lot and that he
parked his car where he could watch. He said he called 9-1-1 and told the dispatcher about
the incident, reported he was watching the reddish-colored car, and requested police
assistance. He said that while he was waiting for the police, the reddish-colored car left the
parking lot and drove away on a road that was “destitute and dark.” Mr. Vogel did not
follow the car but reported to the dispatcher the direction in which the car drove. He said the
police arrived and apprehended “one of the subjects.” He identified a photograph of the
reddish-colored car, which depicted no license plate. He said that although he was provided
a photograph lineup, he was unable to identify the man who pointed a gun at him outside his
home.

       On cross-examination, Mr. Vogel testified that the street lights were operating outside
his home, that the reddish-colored car did not speed when it left the scene, and that the car
drove away slowly.

       Scarlett Densmore testified that on July 23, 2012, at 10:45 p.m., she and Mr. Vogel
were talking outside Mr. Vogel‟s home and that a man ran from across the street to their
location. She said the man pointed a gun at her and Mr. Vogel. She said the man was

                                              -2-
African-American, tall, and wore “long jeans,” a mostly white shirt, and a doo rag on his
head. She said she saw braids coming out of the doo rag. She said that the man yelled for
her and Mr. Vogel to “get down on the ground,” that the man pointed the gun at her and Mr.
Vogel, and that they complied. She said she first saw the man when he was running across
the street and under a street light. She identified the Defendant as the man she saw running
across the street and said she had no doubt it was the Defendant who robbed her.

       Ms. Densmore testified that during the incident, a car arrived and parked beside her
minivan, that a man got out of the car, that the man told her and Mr. Vogel to lie on the
ground, that the man climbed on her back and looked though her pockets, and that she only
saw the man‟s legs and feet. She said that the man took her keys and asked for her money.
She said that she told the man to take her purse, that the man asked for her money again, and
that she told him her money was in her purse. She said the man wore long jean shorts that
came “half-way in between” and dark gray and turquoise tennis shoes. She said that although
her arms were scraped from the gravel on the ground, she did not suffer serious injury during
the robbery. She noted the car was a reddish-maroon four-door sedan.

       Ms. Densmore testified that after the men left in the reddish-colored car, Mr. Vogel
called 9-1-1 and that she and Mr. Vogel chased the men. She provided testimony similar to
Mr. Vogel regarding the chase and said the police stopped the reddish-colored car and took
one of the men into custody. She said that the man lying on the ground as the police
apprehended him was the man who arrived outside Mr. Vogel‟s home in the reddish-colored
car and who “had been on [her]” because she recognized the man‟s legs.

       Ms. Densmore testified that her keys and her purse, which contained money,
photographs of her children, medication, and miscellaneous items, were taken during the
robbery. She noted her purse was large, red, and shiny. She said the police found her purse
in a dumpster near the area where the man was apprehended. She identified photographs of
her purse after it was recovered and noted her purse contained her wallet, driver‟s license,
and receipts.

       Ms. Densmore testified that the police provided her a photograph lineup, that she
circled one photograph, and that she “believed” the man in the photograph was the man who
pointed a gun at her and took her purse.

        On cross-examination, Ms. Densmore testified that Mr. Vogel was the first person to
tell her to lie on the ground. She said the gun was black and gray and was a semi-automatic
pistol. She agreed that the incident occurred quickly and said that after she lay on the
ground, she was unable to move or look around and only saw the lower portion of the men‟s


                                             -3-
bodies. She said that during the chase, she and Mr. Vogel pulled beside the reddish-colored
car and that she did not look inside the car because she was scared.

       On redirect examination, Ms. Densmore testified that when she said “believed” during
her photograph identification, she meant “believe within a certainty.” She said she
understood from the advice to witnesses form that she was not supposed to guess when
identifying the suspects. She said she had no doubt that the Defendant was the person who
ran from across the street and initiated the robbery.

       Memphis Police Officer Vonzell Bibbs testified that he and Officer Errol Freeman
received a report regarding a robbery and were told the victims were following a red vehicle
related to the robbery. He said that the police dispatcher updated him and Officer Freeman
about the car‟s location, that they saw the car, and that they initiated a vehicle stop. Officer
Bibbs said that once the blue lights on the police cruiser were activated, the passenger got out
of the car and ran. Officer Bibbs said that Officer Freeman detained the driver and that
Officer Bibbs and another officer unsuccessfully attempted to apprehend the passenger.
Officer Bibbs described the passenger as a skinny African-American male with long black
hair. Officer Bibbs said the passenger took a quick glance toward him before fleeing the
area.

       Memphis Police Officer Justin Murray testified that he responded to the pursuit of the
red car and that he assisted with the vehicle stop of the red car. He said that the Defendant
was the passenger in the red car, that the Defendant fled on foot, that he chased the
Defendant, and that he was unable to apprehend the Defendant during the chase. Officer
Murray returned to the red car‟s location to assist the other officers who had detained the
driver. He said that the Defendant looked at him before running and that the Defendant was
about fifteen to twenty feet away.

       On cross-examination, Officer Murray testified that the Defendant fled from the car
after Officer Murray activated the blue lights on his police cruiser. He said the Defendant
ran around a building and jumped over a fence to get away from him and Officer Bibbs, who
also chased the Defendant.

        Memphis Police Officer Errol Freeman testified that when the passenger of the red car
fled the scene of the vehicle stop, he detained the driver, who initially did not follow Officer
Freeman‟s commands. Officer Freeman said he told one of the other officers at the scene to
look inside the dumpster located behind a nearby building for the victim‟s belongings.
Officer Freeman said that he searched the red car for the victim‟s purse and that during his
search, he found a handgun under the driver‟s seat. He noted the handle of the handgun was


                                              -4-
visible from under the seat. He identified a photograph of the black and gray semi-automatic
handgun.

        Former Memphis Police Officer Jason Majewski testified that on July 24, 2012, he
was asked by other officers to locate the Defendant, that he went to the Defendant‟s last
known address, and that he spoke to the Defendant‟s mother. Mr. Majewski said that the
Defendant‟s mother permitted them to enter her home, that he asked if the Defendant was
home, and that the Defendant‟s mother said the Defendant was not there. Mr. Majewski said
that he noticed the pull-down attic door was ajar, that he motioned toward the door, and that
the Defendant‟s mother indicated the Defendant was in the attic. The Defendant was
apprehended without incident.

       Memphis Police Officer Eric Hutchinson testified that on July 23, 2012, he was a
crime scene investigator and that he responded to where the red car was stopped by other
officers. He stated that he found Ms. Densmore‟s purse inside a nearby dumpster. On cross-
examination, Officer Hutchinson stated that the purse was returned to Ms. Densmore and that
no fingerprint analyses were performed on the purse or its contents.

        Memphis Police Officer Eric Carlisle testified that he was a crime scene officer and
that he processed the red car for evidence. He identified photographs he took of the car and
its contents. The photographs depicted a handgun under the front passenger seat, the .380-
caliber bullet inside the gun‟s chamber, the gun‟s magazine containing live rounds that was
inserted into the gun, and a black doo rag containing three .380-caliber live rounds. Another
photograph showed the rear of the red car, which reflected no license plate. Officer Carlisle
noted the black doo rag was found under the front passenger seat beside the handgun.

       Officer Carlisle testified that he attempted to obtain fingerprints on the handgun and
the magazine clip but was unsuccessful and that he obtained fingerprints on the front driver‟s
side door and the rear passenger door. He said, though, the fingerprints he obtained did not
have enough ridge detail. On cross-examination, Officer Carlisle stated that the analyst who
examined the latent fingerprints was able to identify prints belonging to Tommy Bridges and
Tameka Martin.

        On redirect examination, Officer Carlisle testified that the fingerprint analyst noted in
his report that latent fingerprints were obtained from the car but that the person who left the
prints inside the car was not identified because the owner or owners of those prints were not
contained in any police database. On recross-examination, Officer Carlisle stated that Mr.
Bridges‟s and Ms. Martin‟s fingerprints were identified based upon their previous arrest
records.


                                               -5-
       The parties stipulated to the following facts:

              [T]hat on July 24, 2012 Officer E. Carlisle processed a red Pontiac
       Grand Prix for fingerprints. Then fingerprint lift cards bearing twelve
       transparent lifts were delivered to the Memphis Police Department Latent
       Fingerprint Section for examination.

              On July 25, 2012, Latent Fingerprint Examiner Marvin Milner
       determined that a print lifted from the exterior driver‟s door frame was the
       fingerprint of Tommy Bridges . . . . Examiner Milner also determined that a
       print lifted from the exterior right rear passenger door handle was the
       fingerprint of Tameka Martin . . . .

               Additionally, there are latent prints of value that remain unidentified.
       The . . . report titled, Latent Fingerprint Section Memphis Police Department,
       and dated 7-25-2012, is the record of Examiner Milner‟s conclusions.

       Upon this evidence, the jury found the Defendant guilty of aggravated robbery relative
to Ms. Densmore and of attempt to commit aggravated robbery relative to Mr. Vogel. The
Defendant received an effective twenty-year sentence. This appeal followed.

       As a preliminary matter, the record reflects that the trial court‟s order denying the
Defendant‟s motion for a new trial was entered on July 31, 2015. The Defendant‟s notice of
appeal, though, was not filed until October 14, 2015. Tennessee Rule of Appellate Procedure
4(e) requires the filing of a notice of appeal within thirty days of the order denying a motion
for a new trial. The Defendant‟s notice of appeal was untimely, and the State requests that
this court dismiss the appeal. However, the notice of appeal is not jurisdictional and may be
waived in the interest of justice. T.R.A.P. 4(a). We note that although the Defendant sought
permission to late-file his notice of appeal in the trial court, the proper venue for filing such a
request lies with this court. See State v. Dodson, 780 S.W.2d 778, 780 (Tenn. Crim. App.
1989). Although the Defendant has not requested this court waive the untimely notice of
appeal, we will consider the issue raised by the Defendant in the interest of justice.

       The Defendant contends that the evidence is insufficient to support his convictions.
Although he does not allege the State failed to prove beyond a reasonable doubt the elements
of aggravated robbery and attempt to commit aggravated robbery, he argues the State failed
to prove his identity as the perpetrator. The State responds that the evidence is sufficient.




                                                -6-
        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques, 221 S.W.3d 514, 521
(Tenn. 2007). The State is “afforded the strongest legitimate view of the evidence and all
reasonable inferences” from that evidence. Vasques, 221 S.W.3d at 521. The appellate
courts do not “reweigh or reevaluate the evidence,” and questions regarding “the credibility
of witnesses [and] the weight and value to be given the evidence . . . are resolved by the trier
of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see State v. Sheffield, 676
S.W.2d 542, 547 (Tenn. 1984).

       “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see also State v.
Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “In the absence of direct evidence, a criminal
offense may be established exclusively by circumstantial evidence.” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011). “The standard of review „is the same whether the conviction
is based upon direct or circumstantial evidence.‟” Id. (quoting State v. Hanson, 279 S.W.3d
265, 275 (Tenn. 2009)).

        “Identity of the perpetrator is an essential element of any crime.” State v. Rice, 184
S.W.3d 646, 662 (Tenn. 2006). Circumstantial evidence alone may be sufficient to establish
the perpetrator‟s identity. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). When identity of
the perpetrator is solely based upon circumstantial evidence, the facts are required to be “so
clearly interwoven and connected that the finger of guilt is pointed unerringly at the
Defendant and the Defendant alone.” State v. Smith, 868 S.W.2d 561, 569 (Tenn. 1993); see
Reid, 91 S.W.3d at 277. “The jury decides the weight to be given to circumstantial evidence,
and „[t]he inferences to be drawn from such evidence, and the extent to which the
circumstances are consistent with guilt[.]‟” Rice, 184 S.W.3d at 662 (quoting Marable v.
State, 313 S.W.2d 451, 457 (Tenn. 1958)).

       A defendant commits criminal attempt when he acts “with the kind of culpability
otherwise required for the offense . . . [and] [a]cts with intent to cause a result that is an
element of the offense, and believes the conduct will cause the result without further conduct
on the person‟s part[.]” T.C.A. § 39-12-101(a)(2). Aggravated robbery is defined, in
relevant part, as “the intentional or knowing theft of property from the person of another by
violence or putting the person in fear,” which is “[a]ccomplished with a deadly weapon or by
display of any article used or fashioned to lead the victim to reasonably believe it to be a
deadly weapon[.]” Id. §§ 39-13-401(a) (2014), -402(a)(1).



                                              -7-
        In the light most favorable to the State, the evidence reflects that Mr. Vogel and Ms.
Densmore were approached by a man pointing a gun. Ms. Densmore testified that she first
saw the man running from across the street toward her and Mr. Vogel and that the man ran
under a street light. Although Mr. Vogel was unable to identify the man, Ms. Densmore
identified the Defendant as the man she saw running toward her and Mr. Vogel. She said the
Defendant pointed a gun at her and Mr. Vogel and told them to lie on the ground. She
described the Defendant‟s clothes and noted he wore a doo rag on his head. Mr. Vogel also
recalled the man‟s wearing a doo rag. Although the Defendant slightly pulled down Mr.
Vogel‟s pants while pointing a gun and demanding Mr. Vogel‟s property, Mr. Vogel told the
Defendant, “Man, I don‟t have anything.” Nothing was taken from Mr. Vogel.

       The evidence likewise reflects that the second perpetrator, who arrived in a reddish-
colored car, climbed on Ms. Densmore‟s back, looked though her pockets, took her keys, and
demanded her money. She told the men to take her purse because her money was inside the
purse. Ms. Densmore‟s purse contained money, photographs of her children, medication, and
miscellaneous items.

       Mr. Vogel and Ms. Densmore testified that after the robbery, they followed the
reddish-colored car and that they called 9-1-1, reporting the robbery, their pursuit of the
perpetrators, and their changing locations during the pursuit. Ms. Densmore testified that the
man apprehended, who was the driver of the car, on the night of the robbery was the second
perpetrator who arrived in the reddish-colored car. Ms. Densmore identified the man from
his lower legs, clothes, and shoes. We note Ms. Densmore‟s purse was recovered from a
dumpster near the location where the reddish-colored car was stopped by police officers. Mr.
Vogel recalled that the reddish-colored car did not have a license plate when he attempted to
obtain a license plate number, and photographs of the red car taken by the police showed the
car had no license plate.

       Memphis Police Officer Justin Murray participated in the vehicle stop of the reddish-
colored car, and he identified the Defendant as the car‟s passenger who fled on foot. Officer
Murray recalled that the Defendant was fifteen to twenty feet from him when the Defendant
looked at him and fled the scene of the stop. Police officers searched the reddish-colored car
and found a black and gray semi-automatic handgun and a doo rag. We note Mr. Vogel and
Ms. Densmore testified that the handgun was a semi-automatic and was black and gray.
Photographs taken by Officer Carlisle showed the handgun under the front passenger seat.
The gun‟s magazine and chamber contained live rounds. Officer Carlisle recalled a black
doo rag was found beside the handgun under the front passenger seat.




                                             -8-
        We conclude that the evidence is sufficient to support the Defendant‟s convictions and
that the evidence sufficiently established the Defendant‟s identity as the perpetrator of the
robbery. Although the Defendant claims that inconsistent witness testimony undermined the
jury‟s verdict, the jury determined the witnesses‟ credibility and resolved all conflicts in the
testimony in favor of the State. Ms. Densmore identified the Defendant as the perpetrator at
the scene of the robbery, Mr. Vogel and Ms. Densmore chased the reddish-color car from the
scene of the robbery, and Officer Murray identified the Defendant as the passenger in the
reddish-color car who fled the scene of the traffic stop. We note that Mr. Vogel‟s inability to
identify the perpetrators did not undermine Ms. Densmore‟s and Officer Murray‟s
identifications of the Defendant.

        In an attempt to frame his argument in the context of sufficiency of the evidence, the
Defendant also argues Ms. Densmore‟s pretrial identification of the Defendant was
unnecessarily suggestive. See Neil v. Biggers, 409 U.S. 188 (1972); State v. Brown, 795
S.W.2d 689, 694 (Tenn. Crim. App. 1990). The State correctly notes in its brief that the
Defendant did not attempt to suppress Ms. Densmore‟s identification before the trial, that no
evidence was presented at the trial relative to an unnecessarily suggestive identification, and
that the record does not reflect the issue was raised in the motion for a new trial. We review
this argument as a separate issue regarding pretrial identification and not as a component of
the Defendant‟s sufficiency of the evidence issue. We conclude that the Defendant is
precluded from raising this argument for the first time on appeal, and we will not consider it.
 See State v. Johnson, 970 S.W.2d 500, 508 (Tenn. Crim. App. 1996) (stating “[i]ssues raised
for the first time on appeal are considered waived”); see also T.R.A.P. 36(a). As we have
previously stated, the evidence is sufficient to support the Defendant‟s convictions, and he is
not entitled to relief on this basis.

      In consideration of the foregoing and the record as a whole, we affirm the Defendant‟s
convictions.




                                               _____________________________________
                                               ROBERT H. MONTGOMERY, JR., JUDGE




                                              -9-